Mr. Justice Gary delivered the opinion of the Court. The appellee sued the appellant upon a promissory note. The note was made to one Cone, and it may be conceded that the appellee had no better title to the note than Cone had. The appellant signed a printed blank of a promissory note, and intrusted it to one Cartwright to buy a horse of Cone for fifty-one dollars. Cartwright testified that “ Cone wouldn’t take Mr. Trainor’s signature on the note at all; he didn’t know him, and told me he wouldn’t take it,” and so Cartwright bought the horse for fifty-one dollars, and one Antonides bought another for sixty dollars, and the price of the two horses—one hundred and eleven dollars—was put into the note, which Cartwright and Antonides also signed, and delivered, thus signed by the three, to Cone. It does not appear that Cone had any notice of the relations between the appellant and Cartwright, and if he had, the note was good in his hands, and therefore in the appellee’s, for fifty-one dollars. Johnson v. Blasdale, I. S. & M. (Miss.) 17, and Gross v. Whitehead, 33 Miss. 213, cited in White v. Alward, 35 Ill. App. 195, are exactly in point; and the statement by Daniels to the contrary (1 Dan. Neg. Inst., S. 147) is not supported by the cases he cites. The note was indorsed in blank by Cone. The holder under a blank indorsement may fill it to suit himself on the trial, but need not do it, as it is a mere form. Weston v. Myers, 33 Ill. 424; Cutting v. Conklin, 28 Ill. 506. The case was tried without a jury, and the only exception in the case, except for rejecting as evidence a letter from a stranger to the suit, is to the denial of the appellant’s motion to dismiss the suit as against him, he being sued with Cartwright. As the appellee was, at least, entitled to recover the fifty-one dollars, that motion was rightly denied. The testimony of Cartwright, the only witness as to what took place with Cone, was so inconsistent with his conduct that the court might well discredit it, and hold that Cone was a T)ona fide holder Avithout notice, and therefore entitled to recover the full amount of the note.- And at least Adams-succeeded to Cone’s rights. The judgment must be affirmed.